t0O4>-/5
                                 ELECTRONIC RECORD




COA#       05-14-00197-CR                         OFFENSE:        19.03


           Terrance Henry v. The State of
STYLE:     Texas                                  COUNTY:         Dallas

COA DISPOSITION:       Affirmed as Modified       TRIAL COURT: 363rd Judicial District Court


DATE: 07/10/2015                   Publish: NO    TC CASE #:      F-0959736-W




                         IN THE COURT OF CRIMINAL APPEALS


STYLE:    Terrance Henry v. The Stat e of Texas        cca#          \00<A~lG
         a?I>fllaa/t\<*               Petition         CCA Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                    DATE:

          KeFOb*])                                     JUDGE:

DATE:      /ol/fl^OfS                                  SIGNED:                          PC:

JUDGE: ffa ZjIaJUA^.                                   PUBLISH:                        DNP:




                                                                                        MOTION FOR

                                                    REHEARING IN CCA IS:

                                                    JUDGE:




                                                                             ELECTRONIC RECORD